07IGINAL                                                                               08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: OP 22-0407


                                       OP 22-0407


 BRYAN ARVIDSON,                                                         AUG   16   2022
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montane
              Petitioner,

       v.
                                                                   ORDER
 CAPTAIN BRADLEY BRAGG, Lewis
 & Clark County Detention Center,

              Respondent.



      Bryan Arvidson has filed a petition for a writ of habeas corpus, indicating that his
incarceration is illegal. He explains that he was arrested on October 1, 2021, and that he
has been refused mental health services and an evaluation. He requests that he receive free
mental health services as well as a new trial. According to his attachments, Arvidson has
court-appointed counsel, per a March 3, 2022 letter.
      This Court secured a copy of the register of actions from the Lewis and Clark
County District Court. In April 2022, Arvidson was tried on eleven felony charges,
including mitigated deliberate homicide. Arvidson is currently awaiting sentencing.
      Arvidson's remedy is not with this Court, and it is not by means of a petition for
habeas corpus. Habeas corpus affords an applicant an opportunity to challenge collaterally
the legality of his present incarceration. Section 46-22-101(1), MCA; Lott v. State, 2006
MT 279, ¶ 14, 334 Mont. 270, 150 P.3d. 337. The cause of Arvidson's incarceration is the
criminal case for which he is awaiting sentencing and the issuance of the written, final
judgment.
      Arvidson has appointed counsel to represent him in District Court. Arvidson should
refrain from filing pleadings on his own behalf with this Court while he is represented by
counsel in the District Court. M. R. App. P. 10(1)(c).
      Arvidson has not demonstrated that he is illegally incarcerated.             Section
46-22-101(1), MCA. Accordingly,
      IT IS ORDERED that Arvidson's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Kathy Seeley,
First Judicial District Court, Lewis and Clark County; Angie Sparks, Clerk of District
Court, Lewis and Clark County, under Cause No. DC-2021-475; Captain Bragg, Jail
Commander; Leo Gallagher, Lewis and Clark County Attorney; Suzanne R. Sebum,
Defense Counsel; counsel of record, and Bryan Arvidson personally.
      DATED this -‘4-1 ay of August, 2022.



                                                              Chief Justice




                                            2